 Case 3:19-cv-00059-GEC Document 8 Filed 10/21/19 Page 1 of 1 Pageid#: 112
                                                                          CLERK'
                                                                               S OFFICEU. S.DIST.COURT
                                                                                 AT ROANOKE,VA
                                                                                      FILED

                      IN THE UNITED STATES DISTRICT COURT                        02T 2 12119
                     FOR THE W ESTERN DISTRICT OF VIRGN A                    JUL C. UDLEY,CLERK
                           CHARLOTTESVILLE DIVISION                         BY;            -
                                                                                 oh     cuE
TIM O TH Y P.FLIN N ,

      Plaintiff,                                 CivilA ction N o.3:19CV 00059

                                                 D ISM ISSA L O R D ER

DEUTSCHE BANK TRUST COM PANY                     By:Hon.Glen E.Conrad
A M ERICA ,etal.,                                SeniorUnited StatesDistrictJudge

      Defendants.


      This case is presently before the courton the plaintiffs notice of voltmtary dismissal.

Pursuantto Rule 41 ofthe FederalRules of CivilProcedure,a plaintiffhasan absolute rightto

voluntarily dism iss an action before a defendant files an answer or a motion for summ av

judgment. See Fed.R.Civ.P.41(a)(1)(A)(i). Because no answer ormotion for sllmmary
judgmenthasbeen filed in theinstantcase,theplaintiffisentitled to voluntary dismissalasa
m atterofright.Accordingly,itishereby

                                        ORDERED

thatthis action isDISM ISSED W ITHOUT PREJUDICE and shallbe STRICK EN âom the

activedocketofthe court.

      TheClerk isdirected to send acopy ofthisorderto allcotmselofrecord.

      DATED :This 1 1      dayofoctober, 2019.



                                                  SeniorU nited States D istrictJudge
